In an action, inter alia, to recover damages for fraud, the plaintiff appeals from an order of the Supreme Court, Westchester County (Murphy, J.) entered September 7, 2000, which granted the motion of the defendants Joseph Friedman and 380 Yorktown Food Corp. for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the motion of the defendants Joseph Friedman and 380 Yorktown Food Corp. (hereinafter the respondents) for summary judgment dismissing the complaint insofar as asserted against them. The respondents established their entitlement to judgment as a matter of law dismissing the fraud cause of action by demonstrating, prima facie, that the plaintiff did not justifiably rely on the alleged oral representations (see, Stone v Schulz, 231 AD2d 707; Brisard v Compere, 214 AD2d 528). In opposition, the plaintiff failed to raise a triable issue of fact to defeat the respondents’ motion (see, CPLR 3212 [b]; Zuckerman v City of New York, 49 NY2d 557, 562).
The plaintiff’s remaining contentions are without merit. Ritter, J. P., H. Miller, Feuerstein and Prudenti, JJ., concur.